--------------------------------------------------------------------------------

Exhibit 10.1

Sales contract

(English Translation)

 

 

 

 

Seller:

Henan Gengsheng Refractories Co., Ltd. (the "Seller")

Contract Number

RG09-YRL-NH-1194

 

 

 

 

 

 

 

 

Buyer:

Shandong Iron and Steel Group, Rizhao Subsidiary (the "Buyer")

Signing Place

Rizhao city

 

 

 

 

 

 

 

 

 

 

Signing Date

November 11 2009

1. Name of the products, specifications, quantities, unit price and delivery
time:

Project name

Specification

Unit Price

Delivery time

 

 

 

 

Regenerative bricks

According to Technical instructions

RMB8000/ton

Upon electric or written notice from the buyer

2. Quality standard. Physical and chemical indices, inspection standards shall
be in accordance with the Technical instructions agreed between the Seller and
the Buyer. The amount of different types of bricks should be in accordance with
the quantity order.

3. Weight measurement: based on the actual amount the Buyer gets.

4. Delivery locations and methods: the Seller shall be responsible for the
delivery to the construction site the Buyer requests.

5. Mode of shipping and cost: shipping by automobile transportation and the
Seller shall be responsible for the cost.

6. Packaging standard, supply and recycling: As agreement, if there is no
agreement, in accordance with the general manner in packing the products. If
there is no general manner, apply manners care enough to preserve and protect
goods. The Seller will bear the cost, and the packaging is not recycled

7. Inspection standards, instructions, and deadline to bring objection: based on
technical instructions, subject to the Buyer’s acceptance. If any objection, the
Seller shall submit a written statement, within 3 days upon the inspection
result, and send samples which are witnessed by both parties, to authority to
get final re-inspection result.

8. Settlement method and term: the Seller shall submit invoice at the values
including 17%value added tax to the Buyer upon the completion of inspections of
the delivery. The Buyer shall pay 60% of the amount upon the acceptances of
invoice, 30% after 3 months normal use, and the remaining 10% after 12 months
when with no objection about quality. Payment can be in the form of Bills of
exchange, promissory notes, checks, wire transfers, cash.

9. Default: 1) Product quality does not meet the requirements, the Buyer can
choose to terminate the contract, or handle according to the agreed manner. Any
losses incurred are beard by the Seller; 2) Delivery not on schedule, the Buyer
can choose to continuously execute or terminate the contract. The Seller holds
responsible for violations, with penalty of 1% of the total contract value per
day, cumulatively no more than 20% of the contract value.; 3) The Buyer should
specifically tell the importance of the products purchased, hence the Seller
could anticipate the losses it will incur if delivering not on schedule or
products cannot meet quality requirement, including the Buyer’s prospect
interest; 4) If any cheating in the Seller’s supply process, the two parties
will execute the supplements agreement.

--------------------------------------------------------------------------------

10. Disputes settlement: Any disagreements shall be submitted to Rizhao
Arbitration Commission for arbitration. Both parties are constrained by
arbitration result.

11. Other terms:

1) The following attachment sand supplements are considered as parts of the
Contract with the same legal validity including but not limited to: (a) Purchase
order; (b) Inspection report; (c) Supplements; (d) Technical instructions; and
(e) Others;

2) Products quality certificates, goods list and other related documents
presented by the Seller upon sending of products;

3) In addition to the parties otherwise agreed, each payment by the Buyer is
independent from any debtor-creditor relationship between the Seller and Buyer.

4) The Default term is independent from discharge or termination of the contract

5) Risk associated with any accidental damage to the goods, during the delivery
of the goods, is borne by the Seller.

6) The contract has two originals, with each party holds one, become effective
after both parties sign and affix seals, terminated by May 31, 2011.

 

Seller

 

Buyer

 

 

 

 

 

 

 

 

Company

Henan Gengsheng Refractory Co., Ltd.

Company

Shandong Iron and Steel Group, Rizhao Subsidiary

 

 

 

 

 

 

 

 

Address

No. 88, Gengsheng Avenue, Da Yugou Town, Gongyi City

Address

No. 600, Yanhai Rd, Rizhao City, Shandong Province

 

 

 

 

 

 

 

 

Legal Representative

Shunqing Zhang

Legal Representative

Chao Fang

 

 

 

 

 

--------------------------------------------------------------------------------